         Case 2:19-cv-05932-GAM Document 11 Filed 06/23/20 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA




THORPE FAMILY TRUST, THORPE                       :
FARM, WADE KING, KINGS FARM,                      :
and KINGS GENERAL CONTRACTING,                    :
LLC,                                              :
                    Plaintiffs,                   :
                                                  :              CIVIL ACTION
                     v.                           :              No. 19-5932
                                                  :
DAVID KUHNS, Code Officer, in his official        :
and unofficial capacity, and UPPER                :
MAKEFIELD TOWNSHIP,                               :
                             Defendants.          :


                                          ORDER

       This 23rd day of June, 2020, for the reasons stated in the accompanying Memorandum, it

is hereby ORDERED that Defendants’ Motion to dismiss all Plaintiffs except Wade King, and

for a more definite statement, ECF 5, is GRANTED. The claims of non-individual Plaintiffs are

dismissed without prejudice, and Mr. King has 14 days to file an Amended Complaint. It is

further ORDERED that Plaintiff’s Motion for Appointment of Counsel, ECF 6, is DENIED.



                                                  s/ Gerald Austin McHugh
                                                  United States District Judge
